 



EXHIBIT 10.19
CHANGE OF CONTROL AGREEMENT
          THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), made and entered
into effective as of August 20, 2007 (the “Effective Date”), by and between
Exterran Holdings, Inc., a Delaware corporation (the “Company”), and
                     (“Executive”).
          WHEREAS, the Company and Executive desire to enter into an agreement
regarding their respective rights and obligations in connection with a Change of
Control during the Term of this Agreement;
          THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows:
     1. Term. This Agreement shall begin on the Effective Date and shall
continue until August 20, 2009; provided, however, that commencing on August 20,
2008 and on each August 20 thereafter, the term of this Agreement shall
automatically be extended for one additional year (such initial period, plus any
extensions, plus, in the event of Executive’s Qualifying Termination of
Employment for Good Reason, any additional time period necessitated by the
Company’s right to cure as set forth in the definition of “Good Reason,” the
“Term”), unless at least 90 days prior to such August 20 date the Board shall
give written notice to Executive that the Term of this Agreement shall cease to
be so extended. However, if a Change of Control shall occur during the Term, the
Term shall automatically continue in effect for a period of 18 months plus, in
the event of Executive’s Qualifying Termination of Employment for Good Reason,
any additional time period necessitated by the Company’s right to cure as set
forth in the definition of “Good Reason,” commencing on the date of such Change
of Control. This Agreement shall automatically terminate on Executive’s
termination of employment, except as provided in the definition of “Protected
Period.” Termination of this Agreement shall not alter or impair any rights of
Executive arising under this Agreement on or prior to such termination.
     2. Qualifying Termination of Employment. If Executive incurs a Qualifying
Termination of Employment, Executive shall be entitled to the benefits provided
in Sections 3 and 4 hereof. If Executive’s employment terminates for any reason
other than for a Qualifying Termination of Employment, then Executive shall not
be entitled to any benefits under this Agreement.
     3. Benefits Upon a Qualifying Termination of Employment.
     (a) Lump Sum. Following a Qualifying Termination of Employment, the Company
shall pay to Executive, within five business days after the Date of Termination
(or, if Code Section 409A is applicable to the payment, as soon as such payment
can be made without being subject to the additional taxes and interest under
Code Section 409A), an amount, in a lump sum payment, equal to the sum of:
     (i) The total of (A) Executive’s earned but unpaid Base Salary through the
Date of Termination plus (B) Executive’s Target Bonus for the current year
(prorated to Date of Termination) plus (C) any earned but unpaid

1



--------------------------------------------------------------------------------



 



Actual Bonus for the prior year (if the prior year’s Actual Bonus has not yet
been calculated as of the Date of Termination such amount shall be payable when
calculated, but in no event later than March 15th of the year following the
Termination Year); plus
     (ii) Any portion of Executive’s vacation pay accrued, but not used, for the
Termination Year as of the Date of Termination; plus
     (iii) The product of [two/three] multiplied by the sum of Executive’s Base
Salary and Target Bonus amount for the Termination Year (not prorated); plus
     (iv) An amount equal to the total of the employer matching contributions
that would have been credited to Executive’s account under the 401(k) Plan and
any other deferred compensation plan of the Company (or any of its affiliated
companies) had Executive made the required amount of elective deferrals or
contributions to receive such maximum employer matching contributions under the
401(k) Plan and any other deferred compensation plan (and regardless of whether
Executive actually made any such elective deferrals or contributions) during the
12-month period immediately preceding the month of Executive’s Date of
Termination, multiplied by [two/three], such amount to be grossed up so that the
amount Executive actually receives after payment of any federal or state taxes
payable thereon equals the amount first described above; plus
     (iv) Amounts previously deferred by Executive, if any, or earned but not
paid, if any, under any Company incentive and nonqualified deferred compensation
plans or programs as of the Date of Termination.
     (b) Continuing Medical Coverage. For a period of [two/three] years from
Executive’s Date of Termination, or such longer period as may be provided by the
terms of the appropriate medical and/or welfare benefit plan, program, practice
or policy, the Company shall provide benefits to Executive and/or Executive’s
eligible dependents equal to those that would have been provided to them in
accordance with the plans, programs, practices and policies if Executive’s
employment had not been terminated; provided, however, that with respect to any
of such plans, programs, practices or policies requiring an employee
contribution, Executive shall continue to pay the monthly employee contribution
for same, and provided further, that if Executive becomes employed by another
employer and is eligible to receive medical or other welfare benefits under
another employer-provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility.
     (c) Awards. All stock options, restricted stock, restricted stock units, or
other awards based in common stock of the Company, and all common units, unit
appreciation rights, unit options and other awards based in common units
representing limited partner interests of the Partnership, and all cash-based
incentive awards held by Executive and

2



--------------------------------------------------------------------------------



 



not previously vested shall be 100% vested (except with respect to (i) an award
that is subject to Code Section 409A if such acceleration would result in the
imposition of applicable taxes and interest under Code Section 409A and
(ii) awards denominated in or relating to common units of the Partnership that,
by their terms, continue to vest following a termination of employment without
cause or for good reason). Notwithstanding the terms of any Company (or
affiliate) plan or agreement between the Company (or affiliate) and Executive to
the contrary, the accelerated vesting of all stock options, restricted stock,
restricted stock units, or other awards required pursuant to the terms of this
Section 3(c) shall govern.
     (d) Interest. If any payment due under the terms of this Agreement is not
timely made by the Company, its successors or assigns, interest shall accrue on
such payment at the highest maximum legal rate permissible under applicable law
from the date such payment first became due through the date it is paid.
     (e) Release. Notwithstanding anything in this Agreement to the contrary, no
payment shall be made or benefits provided pursuant to this Agreement unless
Executive signs and returns to the Company within 50 days following the date of
a Qualifying Termination of Employment, and does not revoke within seven days
thereafter, a complete release and waiver, in exchange for the severance
payments described in Section 3(a) above, among other items, of all claims for
liability and damages in any way related to Executive’s employment against the
Company, its affiliates, their directors, officers, employees and agents, and
their employee benefit plans and fiduciaries and agents of such plans in a form
provided by the Company.
     (f) Severance Offset. Any cash severance payments provided under Section
3(a) shall be offset or reduced by the amount of any cash severance amounts
payable to Executive under any other individual agreement the Company or an
affiliate may have with Executive or any severance plan or program maintained by
the Company or any affiliate for employees in general.
     (g) Code Section 409A Matters.
     (i) This Agreement is intended to comply with Code Section 409A and any
ambiguous provisions will be construed in a manner that is compliant with or
exempt from the application of Code Section 409A. If a provision of the
Agreement would result in the imposition of applicable taxes and interest under
Code Section 409A, such provision may be reformed to avoid imposition of such
taxes and interest and no action taken to comply with Code Section 409A shall be
deemed to adversely affect any rights or benefits of Executive hereunder.
     (ii) All reimbursements and in-kind benefits provided pursuant to this
Agreement shall be made in accordance with Treasury Regulations Section
1.409A-3(i)(1)(iv) such that any reimbursements or in-kind benefits will be
deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event. Specifically, (A) the amounts reimbursed and in-kind
benefits under this Agreement, other than with respect to medical benefits
provided under

3



--------------------------------------------------------------------------------



 



Section 3(b), during Executive’s taxable year may not affect the amounts
reimbursed or in-kind benefits provided in any other taxable year, (B) the
reimbursement of an eligible expense shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred, and (C) the right to reimbursement or an in-kind benefit is not
subject to liquidation or exchange for another benefit.
     (iii) If the Company determines, pursuant to policies adopted by the Board,
that Executive is a “specified employee” within the meaning of Code Section 409A
as of the date of his Date of Termination, no distributions or benefits that are
subject to Code Section 409A shall be made under this Agreement before the date
that is six months and two days after Executive’s Date of Termination (or, if
earlier, the date of Executive’s death). In addition, in the event of a payment
delayed under this Section 3(g)(iii), the Company agrees to pay to Executive, as
of the date it makes the delayed payment, simple interest on such delayed amount
at the applicable Federal rate provided for in Code Section 7872(f)(2)(A), based
on the number of days the payment was delayed. If Executive disagrees with the
Company’s determination that Code Section 409A requires such six-month delay
with respect to a payment or benefit, such payment or benefit can be made prior
to such delayed payment date if Executive agrees in writing (in the form
approved by the Company) that should the IRS subsequently assert that some or
all of the payments or benefits made pursuant to this Agreement do not comply
with the requirements of Code Section 409A, then (i) Executive agrees that he is
solely responsible for all taxes, excise taxes, penalties and interest resulting
from such determination, and that he will not seek contribution, reimbursement
or any other recovery from the Company or any of its affiliates, officers,
employees or directors for any taxes, excise taxes, interest or penalties paid
or due or any costs he incurs in challenging such position of the IRS, and
(ii) Executive will reimburse, and hold the Company, its affiliates, officers,
employees or directors harmless for, any costs, including attorneys fees and
costs of court, penalties or fees, that it may incur in connection with a later
determination that the payments made pursuant to this Agreement are covered by
Code Section 409A and were not properly reported as such.
     4. Certain Additional Payments by the Company.
     (a) Anything in this Agreement to the contrary notwithstanding and except
as set forth below, in the event it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of Code
Section 280G(b)(2)) by the Company to or for the benefit of Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 4) (a “Payment”) would be subject to the excise tax
imposed by Code Section 4999 or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes

4



--------------------------------------------------------------------------------



 



(including any interest or penalties imposed with respect to such taxes),
including without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 4(a), if it shall be determined that Executive is entitled to a Gross-Up
Payment, but that Executive, after taking into account the Payments and the
Gross-Up Payment, would not receive a net after-tax benefit of at least $1,000
(taking into account both income taxes and any Excise Tax) as compared to the
net after-tax proceeds to Executive resulting from an elimination of the
Gross-Up Payment and a reduction of the Payments, in the aggregate, to an amount
(the “Reduced Amount”) such that the receipt of Payments would not give rise to
any Excise Tax, then no Gross-Up Payment shall be made to Executive and the
Payments, in the aggregate, shall be reduced to the Reduced Amount.
     (b) Subject to the provisions of Section 4(c), all determinations required
to be made under this Section 4, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination shall be made by Deloitte & Touche
LLP or, as provided below, such other certified public accounting firm as may be
designated by Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days after the receipt of notice from Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 4, shall be paid by the Company to Executive within five days after the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Code Section 4999 at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 4(c) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.
     (c) Executive shall notify the Company in writing of any claim by the IRS
that, if successful, would require the payment by the Company of the Gross-Up
Payment (or an additional Gross-Up Payment) in the event the IRS seeks higher
payment. Such notification shall be given as soon as practicable, but no later
than ten business days after Executive is informed in writing of such claim, and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on

5



--------------------------------------------------------------------------------



 



which he gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:
     (i) Give the Company any information reasonably requested by the Company
relating to such claim;
     (ii) Take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
     (iii) Cooperate with the Company in good faith in order to effectively
contest such claim; and
     (iv) Permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such costs and shall indemnify and hold Executive harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation of the foregoing provisions of this
Section 4(c), the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall provide the amount of such payment
to Executive as an additional payment (“Supplemental Payment”) (subject to
Section 4(d)), and shall indemnify and hold Executive harmless, on an after-tax
basis, from any Excise Tax or income tax (including interest or penalties with
respect thereto) imposed with respect to such payment or with respect to any
imputed income with respect to such payment; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment or Supplemental Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issues raised by the IRS or any other taxing authority.

6



--------------------------------------------------------------------------------



 



     (d) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 4(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of Section 4(c)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).
     (e) If the amount of medical benefits provided under Section 3(b) or the
value of such benefit coverage (including, without limitation, any insurance
premiums paid by the Company to provide such benefits) is subject to any income,
employment or similar tax imposed by federal, state or local law, or any
interest or penalties with respect to such tax (such tax or taxes, together with
any such interest and penalties, being hereafter collectively referred to as the
“Income Tax”) because such benefits cannot be provided under a nondiscriminatory
health plan described in Section 105 of the Code or for any other reason, the
Company will pay to Executive an additional payment or payments (collectively,
an “Income Tax Payment”). The Income Tax Payment will be in an amount such that,
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), Executive retains an amount of the Income
Tax Payment equal to the Income Tax imposed with respect to such welfare
benefits or such welfare benefit coverage.
     5. Restrictions and Obligations of Executive.
     (a) Consideration for Restrictions and Covenants. The Company and Executive
agree that the principal consideration for the agreement to make the payments
provided in this Agreement by the Company to Executive is Executive’s compliance
with the undertakings set forth in this Section 5. Notwithstanding any other
provision of this Agreement to the contrary, Executive agrees to comply with the
provisions of this Section 5 only if Executive actually receives any such
payments from the Company pursuant to this Agreement.
     (b) Confidentiality. Executive acknowledges that the Company will provide
Executive with Confidential Information and has previously provided Executive
with Confidential Information. In return for consideration provided under this
Agreement, Executive agrees that Executive will not, while employed by the
Company or any affiliate and thereafter for a period of two years, disclose or
make available to any other person or entity, or use for Executive’s own
personal gain, any Confidential Information, except for such disclosures as
required in the performance of Executive’s duties with the Company or as may
otherwise be required by law or legal process (in which case Executive shall
notify the Company of such legal or judicial proceeding as soon as practicable
following his receipt of notice of such a proceeding, and permit the Company to
seek to protect its interests and information).
     (c) Non-Solicitation or Hire. During the term of Executive’s employment
with the Company or any affiliate thereof and for a [two/three]-year period
following the termination of Executive’s employment for any reason, Executive
shall not, directly or indirectly (i) employ or seek to employ any person who is
at the date of termination, or was at any time within the six-month period
preceding the date of termination, an officer,

7



--------------------------------------------------------------------------------



 



general manager or director or equivalent or more senior level employee of the
Company or any of its subsidiaries or otherwise solicit, encourage, cause or
induce any such employee of the Company or any of its subsidiaries to terminate
such employee’s employment with the Company or such subsidiary for the
employment of another company (including for this purpose the contracting with
any person who was an independent contractor (excluding consultant) of the
Company during such period) or (ii) take any action that would interfere with
the relationship of the Company or its subsidiaries with their suppliers or
customers without, in either case, the prior written consent of the Company’s
Board of Directors, or engage in any other action or business that would have a
material adverse effect on the Company.
     (d) Non-Competition. During the term of Executive’s employment with the
Company, or any affiliate thereof and for a [two/three]-year period following
the termination of Executive’s employment for any reason, Executive shall not,
directly or indirectly:
     (i) Engage in any managerial, administrative, advisory, consulting,
operational or sales activities in a Restricted Business anywhere in the
Restricted Area, including, without limitation, as a director or partner of such
Restricted Business, or
     (ii) Organize, establish, operate, own, manage, control or have a direct or
indirect investment or ownership interest in a Restricted Business or in any
corporation, partnership (limited or general), limited liability company,
enterprise or other business entity that engages in a Restricted Business
anywhere in the Restricted Area.
Nothing contained in this Section 5 shall prohibit or otherwise restrict
Executive from acquiring or owning, directly or indirectly, for passive
investment purposes not intended to circumvent this Agreement, securities of any
entity engaged, directly or indirectly, in a Restricted Business if either
(i) such entity is a public entity and Executive (A) is not a controlling Person
of, or a member of a group that controls, such entity and (B) owns, directly or
indirectly, no more than 3% of any class of equity securities of such entity or
(ii) such entity is not a public entity and Executive (A) is not a controlling
Person of, or a member of a group that controls, such entity and (B) does not
own, directly or indirectly, more than 1% of any class of equity securities of
such entity.
     (e) Injunctive Relief. Executive acknowledges that monetary damages for any
breach of Section 5(b), (c), and (d) above will not be an adequate remedy and
that irreparable injury will result to the Company, its business and property,
in the event of such a breach. For that reason, Executive agrees that in the
event of a breach, in addition to recovering legal damages, the Company is
entitled to proceed in equity for specific performance or to enjoin Executive
from violating such provisions.

8



--------------------------------------------------------------------------------



 



     6. Miscellaneous Provisions.
     (a) Definitions Incorporated by Reference. Reference is made to Annex I
hereto for definitions of certain capitalized terms used in this Agreement, and
such definitions are incorporated herein by such reference with the same effect
as if set forth herein.
     (b) No Other Mitigation or Offset; Legal Fees. The provisions of this
Agreement are not intended to, nor shall they be construed to, require that
Executive mitigate the amount of any payment or benefit provided for in this
Agreement by seeking or accepting other employment. Except as provided in
Section 3(b), the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned or health benefits
received by Executive as the result of employment outside of the Company.
Without limitation of the foregoing, except as provided in Section 3(f), the
Company’s obligations to Executive under this Agreement shall not be affected by
any set off, counterclaim, recoupment, defense or other claim, right or action
that the Company may have against Executive. The Company agrees to pay as
incurred, to the full extent permitted by law, all legal fees and expenses
Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company or Executive of the validity or enforceability
of, or liability under, any provision of this Agreement other than Section 5 or
any guarantee of performance thereto (including as a result of any contest by
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in Code Section 7872(f)(2)(A).
     (c) Cooperation. If Executive becomes entitled to severance benefits under
Section 3 of this Agreement, Executive agrees, for a one-year period following
the Date of Termination, to provide reasonable cooperation to the Company in
response to reasonable requests made by the Company for information or
assistance, including but not limited to, participating upon reasonable notice
in conferences and meetings, providing documents or information, aiding in the
analysis of documents, or complying with any other reasonable requests by the
Company including execution of any agreements that are reasonably necessary,
provided such cooperation relates to matters concerning Executive’s duties with
the Company and the requests do not, in the good faith opinion of Executive,
materially interfere with Executive’s other activities.
     (d) Successors; Binding Agreement.
     (i) Except in the case of a merger involving the Company with respect to
which under applicable law the surviving corporation of such merger will be
obligated under this Agreement in the same manner and to the same extent as the
Company would have been required if no such merger had taken place, the Company
will require any successor, by purchase or otherwise, to all or substantially
all of the business and/or assets of the Company, to execute an agreement
whereby such successor expressly assumes and agrees to perform this Agreement in
the same manner and to the same extent as the Company would have been required
if no such succession had taken place and expressly agrees

9



--------------------------------------------------------------------------------



 



that Executive may enforce this Agreement against such successor. Failure of the
Company to obtain any such required agreement and to deliver such agreement to
Executive prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle Executive to payment from the Company in the
same amount and on the same terms as Executive would be entitled hereunder if
Executive had terminated Executive’s employment for Good Reason in connection
with a Change of Control, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that executes and delivers the agreement provided for in
this Section 6(d)(i) or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.
     (ii) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts would still be payable to Executive hereunder if Executive had
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to Executive’s beneficiary as filed with the Company pursuant
to this Agreement or, if there be no such designated beneficiary, to Executive’s
estate.
     (e) Notice. All notices, consents, waivers, and other communications
required under this Agreement must be in writing and will be deemed to have been
duly given when (i) delivered by hand (with written confirmation of receipt),
(ii) sent by facsimile (with confirmation of receipt), provided that a copy is
mailed by certified mail, return receipt requested, or (iii) when received by
the addressee, if sent by a nationally recognized overnight delivery service, in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a party may designate by notice
to the other parties):
If to the Company:

         
 
  Exterran Holdings, Inc.    
 
  4444 Brittmoore Road    
 
  Houston, Texas 77041    
 
  Attn: Chairman of the Board of Directors    
 
  Facsimile No.: 713-                        
 
       
 
  If to Executive:    
 
       
 
  [                    ]    
 
  [                    ]    
 
  [                    ]    

10



--------------------------------------------------------------------------------



 



     (f) Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Executive and by the Chairman of the Board or an authorized
officer of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
     (g) Validity. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Texas without regard to conflicts of laws principles. The
invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
each of which shall remain in full force and effect.
     (h) Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
     (i) Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.
     (j) Corporate Approval. This Agreement has been approved by the Board, and
has been duly executed and delivered by Executive and on behalf of the Company
by its duly authorized representative.
     (k) Disputes. The parties agree to resolve any claim or controversy arising
out of or relating to this Agreement by binding arbitration under the Federal
Arbitration Act before one arbitrator in the City of Houston, State of Texas,
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The Company shall reimburse
Executive, on a current basis, for all legal fees and expenses incurred by
Executive in connection with any dispute arising under this Agreement,
including, without limitation, the fees and expenses of the arbitrator, unless
the arbitrator finds Executive brought such claim in bad faith, in which event
each party shall pay its own costs and expenses and Executive shall repay to the
Company any fees and expenses previously paid on Executive’s behalf by the
Company.
     The parties stipulate that the provisions hereof shall be a complete
defense to any suit, action, or proceeding instituted in any federal, state, or
local court or before any administrative tribunal with respect to any
controversy or dispute arising during the period of this Agreement and which is
arbitrable as herein set forth. The arbitration provisions hereof shall, with
respect to such controversy or dispute, survive the termination of this
Agreement.

11



--------------------------------------------------------------------------------



 



     (l) Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all taxes it is required to withhold pursuant to any
applicable law or regulation.
     (m) No Employment Agreement. Nothing in this Agreement shall give Executive
any rights to (or impose any obligations for) continued employment by the
Company or any of its affiliates or any successors, nor shall it give the
Company any rights (or impose any obligations) with respect to continued
performance of duties by Executive for the Company or any of its affiliates or
any successors.
     (n) Entire Agreement. This instrument contains the entire agreement of
Executive and the Company with respect to the subject matter hereof, and hereby
expressly terminates, rescinds and replaces in full any prior and
contemporaneous promises, representations, understandings, arrangements and
agreements between the parties relating to the subject matter hereof, whether
written or oral, except that any existing change of control or similar agreement
between Executive and Hanover Compressor Company, Universal Compression
Holdings, Inc. or any of their respective affiliates shall continue in full
force and effect according to its terms with respect to the Merger. However,
nothing in this Agreement shall affect Executive’s rights under such
compensation and benefit plans and programs of the Company in which Executive
may participate, except as may be explicitly provided in this Agreement.
          IN WITNESS WHEREOF, the Company and Executive have executed this
Agreement in multiple counterparts effective for all purposes as of the
Effective Date.

                  EXTERRAN HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           

         
 
  EXECUTIVE    
 
       
 
       

12



--------------------------------------------------------------------------------



 



ANNEX I
TO
CHANGE OF CONTROL AGREEMENT
Definitions:

1.   401(k) Plan. “401(k) Plan” shall mean the Company’s 401(k) Retirement and
Savings Plan or any successor plan and any other Code Section 401(a) qualified
plan that includes a cash or deferral arrangement under Code Section 401(k).  
2.   Actual Bonus. “Actual Bonus” shall mean the specific annual incentive award
approved for Executive by the Board in the case of the Section 16 officers of
the Company or approved by the Chief Executive Officer for non-Section 16
officers of the Company.   3.   Base Salary. “Base Salary” shall mean an
Executive’s annual rate of base salary (without regard to bonus compensation) as
in effect immediately prior to the Change of Control or as the same may be
increased from time to time thereafter.   4.   Board. “Board” shall mean the
Board of Directors of the Company.   5.   Cause. The Company shall have “Cause”
to terminate Executive’s employment only upon (a) the commission by Executive of
an act of fraud, embezzlement or willful breach of a fiduciary duty to the
Company or an affiliate (including the unauthorized disclosure of confidential
or proprietary material information of the Company or an affiliate), (b) a
conviction of Executive (or a plea of nolo contendere in lieu thereof) for a
felony or a crime involving fraud, dishonesty or moral turpitude, (c) willful
failure of Executive to follow the written directions of the Board; (d) willful
misconduct by Executive as an employee of the Company or an affiliate; (e) the
willful failure of Executive to render services to the Company or an affiliate
in accordance with Executive’s employment arrangement, which failure amounts to
a material neglect of Executive’s duties to the Company or an affiliate; or
(f) Executive’s substantial dependence, as determined in the sole discretion of
the Board, on any drug, immediate precursor or other substance listed on
Schedule IV of the Federal Comprehensive Drug Abuse Prevention and Control Act
of 1970, as amended.   6.   Change of Control. A “Change of Control” of the
Company shall mean:

  (a)   The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), any acquisition by any Person
pursuant to a transaction which complies with clause (A) of subsection (c) of
this definition shall not constitute a Change of Control; or

A-1



--------------------------------------------------------------------------------



 



  (b)   Individuals, who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered for purposes of this
definition as though such individual was a member of the Incumbent Board, but
excluding, for these purposes, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or     (c)   The consummation of a reorganization, merger or
consolidation involving the Company or any of its subsidiaries, or the sale,
lease or other disposition of all or substantially all of the assets of the
Company and its subsidiaries, taken as a whole (other than to an entity wholly
owned, directly or indirectly, by the Company) (each, a “Corporate
Transaction”), in each case, unless, following such Corporate Transaction,
(A) all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Resulting Corporation in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, and (B) at least a majority of the
members of the board of directors of the Resulting Corporation were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Corporate Transaction. The term
“Resulting Corporation” means (1) the Company or its successor, or (2) if as a
result of a Corporate Transaction the Company or its successor becomes a
subsidiary of another entity, then such entity or the parent of such entity, as
applicable, or (3) in the event of a Corporate Transaction involving the sale,
lease or other disposition of all or substantially all of the assets of the
Company and its subsidiaries, taken as a whole, then the transferee of such
assets or the parent of such transferee, as applicable, in such Corporate
Transaction. Notwithstanding the foregoing, neither the sale, lease or other
disposition of assets by the Company or its subsidiaries to the Partnership or
its subsidiaries or their successors nor the sale, lease or other disposition of
any interest in the Partnership, its general partner or its subsidiaries or
their successors shall, in and of itself, constitute a Change of Control for
purposes of this Agreement.

    Notwithstanding anything to the contrary contained in this Agreement, the
Merger shall not constitute a Change of Control for purposes of this Agreement.

7.   Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

A-2



--------------------------------------------------------------------------------



 



8.   Confidential Information. “Confidential Information” shall mean any and all
information, data and knowledge that has been created, discovered, developed or
otherwise become known to the Company or any of its affiliates or ventures or in
which property rights have been assigned or otherwise conveyed to the Company or
any of its affiliates or ventures, which information, data or knowledge has
commercial value in the business in which the Company is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Agreement.   9.   Date of Termination. “Date of
Termination” shall mean (a) if Executive terminates his employment for Good
Reason, that date provided in the definition of Good Reason, (b) with respect to
a termination prior to a Change of Control that is deemed to be during the
Protected Period (as provided in said definition), the date of such termination,
or (c) if Executive’s employment is terminated for any other reason on or after
a Change of Control, the date of such termination, and, in the case of each of
clauses (a), (b) and (c) above, such termination is also a “separation from
service” within the meaning of Code Section 409A.   10.   Disability. A
“Disability” means Executive is entitled to long-term disability benefits under
the Company’s long-term disability plan.   11.   Exchange Act. “Exchange Act”
shall mean the Securities Exchange Act of 1934, as amended.   12.   Good Reason.
“Good Reason” shall mean the occurrence of any of the following without
Executive’s express written consent:

  (a)   A permanent change in Executive’s duties or responsibilities which are
materially inconsistent with either the type of duties and responsibilities of
Executive then in effect or with Executive’s title, but excluding any such
change that is in conjunction with and consistent with a promotion of Executive;
    (b)   A reduction in Executive’s Base Salary.     (c)   A reduction in
Executive’s annual Target Bonus percentage of Base Salary as in effect
immediately prior to the Change of Control;     (d)   A material reduction in
Executive’s employee benefits (without regard to bonus compensation, if any) if
such reduction results in Executive receiving benefits which are, in the
aggregate, materially less than the benefits received by other comparable
employees of the Company generally;     (e)   Executive’s being required to be
based at any other office or location of employment more than 50 miles from
Executive’s primary office or location of employment immediately prior to the
Change of Control; or     (f)   The willful failure by the Company to pay any
compensation to Executive when due.

A-3



--------------------------------------------------------------------------------



 



    However, Good Reason shall not exist with respect to a matter unless
Executive gives the Company a Notice of Termination due to such matter within
18 months of the date of occurrence of the Change of Control. If Executive fails
to give such Notice of Termination timely, Executive shall be deemed to have
waived all rights Executive may have under this Agreement with respect to such
matter. The Company shall have 30 business days from the date of such Notice of
Termination to cure the matter. If the Company cures the matter, such Notice of
Termination shall be deemed rescinded. If the Company fails to cure the matter
timely, Executive shall be deemed to have terminated at the end of such 30-day
period.

13.   IRS. “IRS” shall mean the Internal Revenue Service.   14.   Merger.
“Merger” shall mean the consummation of the transactions contemplated by that
certain Agreement and Plan of Merger, dated as of February 5, 2007, as amended,
by and among Universal Compression Holdings, Inc., Hanover Compressor Company,
Exterran Holdings, Inc., Ulysses Sub, Inc. and Hector Sub, Inc.   15.   Notice
of Termination. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice that sets forth in reasonable detail the facts and
circumstances for termination of Executive’s employment.   16.   Partnership.
“Partnership” shall mean Exterran Partners, L.P. (formerly named Universal
Compression Partners, L.P.).   17.   Person. “Person” shall mean any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act.   18.   Protected Period. The “Protected Period” shall mean the
period of time beginning with the Change of Control and ending on the 18-month
anniversary of such Change of Control or Executive’s death, if earlier;
provided, however, if Executive’s employment with the Company is terminated
during the Term and within six months prior to the date on which a Change of
Control occurs (e.g., not during the Protected Period), and it is reasonably
demonstrated by Executive that such termination was at the request of a third
party who has taken steps reasonably calculated to effect the Change of Control,
or otherwise arose in connection with or anticipation of the Change of Control,
then for all purposes of this Agreement the Change of Control shall be deemed to
have occurred on the date immediately prior to the date of Executive’s
termination and Executive shall be deemed terminated by the Company during the
Protected Period other than for Cause   19.   Qualifying Termination of
Employment. A “Qualifying Termination of Employment” shall mean a termination of
Executive’s employment during the Protected Period either (a) by the Company
other than for Cause or (b) by Executive for a Good Reason. The Executive’s
death or Disability during the Protected Period shall not constitute a
Qualifying Termination of Employment.

A-4



--------------------------------------------------------------------------------



 



20.   Restricted Area. “Restricted Area” shall mean any state in the United
States, or any country in which the Company or its subsidiaries engages in any
Restricted Business at any time during the term of Executive’s employment with
the Company.   21.   Restricted Business. “Restricted Business” shall mean the
business of designing, manufacturing, servicing, operating, marketing,
assembling, renting or leasing of air or gas compressors or devices using
comparable technologies or other business in which the Company or its
subsidiaries may be engaged during the term of Executive’s employment with the
Company. To the extent that any entity is primarily engaged in a business other
than a Restricted Business, the term “Restricted Business” shall mean the
operations, division, segment or subsidiary of such entity that is engaged in
any Restricted Business.   22.   Target Bonus. “Target Bonus” shall mean the
target annual incentive award opportunity for an Executive expressed as a
percentage of salary as set forth in the annual management incentive plan
covering such Executive.   23.   Term. “Term” shall have the meaning set forth
in Section 1 of this Agreement.   24.   Termination Year. “Termination Year”
shall mean the calendar year during which Executive’s Date of Termination
occurs.

A-5